  Case 1:18-cv-01996-MN Document 80 Filed 08/04/20 Page 1 of 3 PageID #: 905




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                   )
VIFOR FRESENIUS MEDICAL CARE                       )
RENAL PHARMA LTD. And VIFOR                        )
FRESENIUS MEDICAL CARE RENAL                       )   Civil Action No. 18-1996 (MN)
PHARMA FRANCE S.A.S.,                              )
                                                   )
                       Plaintiffs,                 )
                                                   )
                       v.                          )
                                                   )
ANNORA PHARMA PRIVATE LTD., and                    )
HETERO LABS LIMITED,                               )
                                                   )
                       Defendants.                 )

                        STIPULATION AND ORDER OF DISMISSAL

               Pursuant to Federal Rules of Civil Procedure 41(a)(1) (A)(ii) and 41(c), and by

agreement between Plaintiffs Vifor Fresenius Medical Care Renal Pharma Ltd. (“VFMCRP

Switzerland”) and Vifor Fresenius Medical Care Renal Pharma France S.A.S. (“VFMCRP

France”) (collectively, “Plaintiffs” or “Vifor Fresenius”) and Defendants Annora Pharma Private

Limited (“Annora”) and Hetero Labs Limited (“Hetero”) (collectively, “Defendants”), the Parties

hereby stipulate and agree that all claims, counterclaims, and affirmative defenses asserted by the

Parties against each other in the above-captioned action (the “Action”) are hereby dismissed

without prejudice and, except as specifically provided by agreement, without costs,

disbursements, or attorneys’ fees to any party. It is further stipulated that the U.S. District Court

for the District of Delaware retains jurisdiction to enforce and resolve any disputes relating to the

Parties’ resolution of the Action.
 Case 1:18-cv-01996-MN Document 80 Filed 08/04/20 Page 2 of 3 PageID #: 906




SO STIPULATED:

Dated: August 4, 2020                                Respectfully submitted,

By: _/s/ Michael J. Farnan_____________              By: _/s/ Kenneth L. Dorsney ________
       Brian E. Farnan (Bar No. 4089)                       Kenneth L. Dorsney (#3726)
       Michael J. Farnan (Bar No. 5165)                     MORRIS JAMES LLP
       FARNAN LLP                                           500 Delaware Avenue, Suite 1500
       Wilmington, DE 19801                                 Wilmington, DE 19801
       Tel: (302) 777-0300                                  (302) 888-6800
       Fax: (302) 777-0301                                  kdorsney@morrisjames.com
       bfarnan@farnanlaw.com
       mfarnan@farnanlaw.com

      Attorneys for Plaintiffs Vifor Fresenius              Attorneys for Defendants Annora
      Medical Care Renal Pharma Ltd. and                    Pharma Private Ltd. and Hetero Labs
      Vifor Fresenius Medical Care Renal                    Limited
      Pharma France S.A.S.




                                                 2
 Case 1:18-cv-01996-MN Document 80 Filed 08/04/20 Page 3 of 3 PageID #: 907




SO ORDERED:
    4th            August 2020
This _____day of ___________,




                                         UNITED STATES DISTRICT JUDGE




                                     3
